UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 BRADLEY SHOVE,
             Plaintiff,                               19-CV-10205 (OTW)
        -against-
                                                      ORDER
 INTELLIGRATED SYSTEMS, INC., et al.,
             Defendant(s).
                                                                                                5/3/21
BARBARA MOSES, United States Magistrate Judge.

       At the request of the Honorable Ona T. Wang, a settlement conference is scheduled before

Magistrate Judge Barbara Moses on May 6, 2021, at 2:15 p.m. In advance of the conference,

Judge Moses will hold a brief telephonic pre-settlement conference on May 4, 2021, at 4:00 pm,

for counsel only, to discuss the status of settlement negotiations and the Court’s rules for the May

6 conference. The pre-settlement conference can be accessed by dialing (888) 557-8511 and

entering the code 7746387#.

Dated: New York, New York
       May 3, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
